Citation Nr: 0400582	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral 
epididymitis.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.




FINDINGS OF FACT

1.  VA has satisfied the duty to notify the veteran of the 
applicable law and regulations and the evidence necessary to 
substantiate his claim.

2.  The veteran cancelled his scheduled VA medical 
examination and has not offered any medical evidence to 
substantiate his claim for a compensable rating.

3.  There are currently no objective manifestations of 
epididymitis.


CONCLUSION OF LAW

The criteria for a compensable rating for epididymitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7525 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to VA's duty to notify, in April 2002, the RO 
sent a letter to the veteran explaining his role in the 
claims process and asking him to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additionally, the statement of the case provided notice of 
the VCAA provisions and the pertinent regulations governing 
the veteran's increased rating claim.  Thus, the veteran has 
been afforded appropriate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the April 2002 letter requested a 
response within 60 days.  That letter also indicated that the 
veteran had up to one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  To the extent this language was misleading, see 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Board emphasizes that, in any case, 
more than one year has passed since the date of the VCAA 
letter and the veteran has specifically indicated the absence 
of any medical evidence to support his claim such that no 
prejudice has resulted.  Also, see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

With respect to VA's duty to assist the veteran the Board 
again emphasizes that the veteran has at no time referenced 
any relevant outstanding records and, in fact, has 
consistently indicated the absence of contemporary symptom 
recurrence or medical treatment for epididymitis.  In April 
2002, the veteran stated that after leaving active duty, he 
had been treated by VA physicians at the Indianapolis VA 
Medical Center for "a year or two."  While these medical 
records are not part of the veteran's claims file, the Board 
finds that they are immaterial to the issue on appeal insofar 
as the instant appeal steps from an application for increase 
received in 2002.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board further emphasizes that VA did attempt to afford 
the veteran an examination in connection with this appeal.  
See 38 C.F.R. § 3.159(c)(4)(i).  However, the veteran 
cancelled stating that based on the absence of symptoms there 
was nothing to examine and that he would not report for an 
examination.  Therefore, there are no current medical records 
or examinations that can be considered.  The Board finds 
that, based on the facts of this case, VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.  Increased Rating for Epididymitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2003).

Epididymitis is rated as a urinary tract infection pursuant 
to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2003).  
Under 38 C.F.R. § 4.115a, a 10 percent disability rating is 
warranted when a urinary tract infection requires long-term 
drug therapy, one to two hospitalizations per year and/or 
intermittent intensive management.  

The veteran was separated from active service based on 
epididymitis.  The RO granted service connection and assigned 
an initial noncompensable rating effective May 14, 1968.  
That rating has remained in effect to date.  

In 2002 the veteran requested VA to re-evaluate his 
epididymitis.  He cited to a determination of 10 percent 
disability made by the Air Force for service retirement 
purposes as establishing entitlement to a compensable rating 
for VA purposes.  In his appeal statements the veteran 
indicated that he has not had any treatment for epididymitis 
since approximately 1970 and that his symptoms have been "in 
remission for some time now".  He stated, however, that his 
symptoms could recur at any time.  

First, with respect to the veteran's contentions regarding 
the Air Force determination as to the 10 percent level of 
disability resulting from epididymitis at service retirement, 
VA is not bound by the findings of another government agency 
regarding rating determinations.  See, e.g., Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Rather, VA must 
apply its own regulatory criteria to the specific case facts 
via the adjudicative process.  The RO did so at the time of 
the initial grant of service connection and assignment of a 
noncompensable rating and the veteran did not appeal such 
determination.  Thus, the instant appeal is limited to the 
question of whether the veteran currently meets VA's 
regulatory criteria for a compensable rating assignment.

Next, the Board emphasizes that the veteran himself has 
denied current symptom manifestations and has also denied 
having required any treatment for decades.  The Board further 
notes the circumstances of the veteran's cancellation of a 
scheduled VA examination, emphasizing that the reason for 
such cancellation was the veteran's own admission as to the 
absence of any objective manifestations of disability to be 
considered by a physician.  Thus, there is no medical 
evidence to support assignment of a compensable rating under 
VA's Rating Schedule.  See also 38 C.F.R. § 3.655 (when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied).  

Finally, the Board acknowledges the veteran's concerns as to 
potential future recurrence.  A review of the past evidence 
reflects that the veteran's epididymitis was determined to be 
in a "good state of remission" at the time of VA 
examination in June 1968 and, again, the veteran has denied 
any contemporary recurrences.  The veteran is a lay 
individual, without a recognized level of medical expertise, 
and as such is not competent to establish a medical 
probability of recurrence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has also not provided any medical 
support for such assertion.  Such degree of nonspecificity, 
particularly in light of the absence of treatment or 
objective symptomatology for decades, provides no basis for 
assignment of a compensable rating.  Cf. Martin v. Gober, 10 
Vet. App. 394 (1997).  The veteran is free, however, to 
pursue entitlement to increased benefits in the future in the 
event that his service-connected epididymitis becomes active.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for increase, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable disability rating for epididymitis is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



